Exhibit 10.2

 

Form of 2006 Participant Agreement under

Deferred Compensation Plan for Directors of Entercom Communications Corp.

 


ENTERCOM COMMUNICATIONS CORP.


 


2006 PARTICIPATION AGREEMENT


DEFERRED COMPENSATION PLAN FOR DIRECTORS


 


 


 

To enroll in the Entercom Deferred Compensation Plan for Directors, you must
complete Sections A-E of this form.  After completing all sections that apply,
please return this form to our corporate office by December 27, 2005.

 

Name (Please Print)

 

 

 

 

 

 

Last

 

First

 

Middle

 

  A.  Annual Retainer 2006  Elections

 

    I elect to receive my annual retainer payment in the form of:

 

Cash (If you elected a cash payment, complete Section B)

 

Restricted Stock (Please sign under Section F and return the form). (If you
elect restricted stock shares, you may defer receipt of these shares under the
Entercom “Restricted Stock/Deferral Election Agreement.” A copy of that Election
Agreement is attached.)

 

  B.  2006 Cash Elections

 

I do not wish to defer any cash compensation (meeting fees and cash retainer, if
elected) under this plan in 2006 (Please sign under Section F and return the
form).

 

I elect to defer                         % of my cash compensation paid between
January 1, 2006 and December 31, 2006.  Note that your deferral will be recorded
for earnings/losses the 1st of the month following each cash payment that is
deferred.

 

--------------------------------------------------------------------------------

 *Whole percentages only; minimum 1%, maximum 100%

 

**If you choose to defer a percentage of your cash compensation, complete the
following Sections C through F.

 

1

--------------------------------------------------------------------------------


 


  C.  DEEMED INVESTMENT OPTIONS FOR CASH DEFERRAL ELECTIONS

Allocations must be in increments of 10% and the total must equal 100%

 

Fund Name

 

Allocation Percentage

 

Vanguard Wellington Fund

 

 

 

Vanguard Explorer Fund

 

 

 

Vanguard High-Yield Corporate Fund

 

 

 

Vanguard Prime Money Market Fund

 

 

 

Vanguard 500 Index Fund

 

 

 


VANGUARD PRIMECAP FUND


 


 


 

Vanguard Asset Allocation Fund

 

 

 

Vanguard U.S. Growth Fund

 

 

 

Vanguard International Growth Fund

 

 

 

Vanguard Total Bond M’kt Index Fund

 

 

 

Vanguard Windsor II Fund

 

 

 

 

 

 

 

TOTAL

 

100

%

 

 

  Please Note: Allocations can only be changed quarterly.

 

  D.  Distribution of Cash Deferral Account

 

1.     When my service as a Board Member terminates, I elect to receive my
distribution:

 

As soon as practicable following the date I cease to be a Board Member but not
later than December 31st of same year.

 

The calendar year immediately following the year in which I cease to be a member
of the Board.

 

The later of the calendar year in which I cease to be a member of the Board or
the calendar year in which I attain age              (Date of
Birth                              ).

 

2.              Form of Payment (check one)

 

Lump Sum

 

Annual Installments over:

                (Enter number of years not to exceed 10)

 

2

--------------------------------------------------------------------------------


 

E.              Designation of Beneficiary Survivor Benefit— If my death occurs
prior to the distribution date or prior to the receipt of all installment
distributions, the balance shall be paid in a single lump sum as soon as
practicable as follows:

 

Name

Relationship

Birth Date

%

o Primary *

 

o Secondary  **

Address



 

Name

Relationship

Birth Date

%

o Primary *

 

o Secondary  **

Address



 

Name

Relationship

Birth Date

%

o Primary *

 

o Secondary  **

Address



 

Name

Relationship

Birth Date

%

o Primary *

 

o Secondary  **

Address



 

Name

Relationship

Birth Date

%

o Primary *

 

o Secondary  **

Address



 

3

--------------------------------------------------------------------------------


 

F.  General Provisions

 

By signing this Enrollment Agreement, I authorize Entercom Communications Corp.,
or its affiliates, to make deductions from the compensation otherwise payable to
me in the amounts specified above.  I understand that these elections are made
in conformation with and subject to the terms of the Plan and that this election
will supersede every prior election.  I also understand that the Committee shall
have full power and authority to interpret the Plan, to prescribe, amend and
rescind any rules, forms and procedures as it deems necessary or appropriate for
the proper administration of the Plan.  All action taken by the Committee
arising out of, or in connection with, the administration of the Plan or any
rules adopted thereunder, shall, in each case, lie within its sole discretion,
and shall be final, conclusive, and binding upon the Company, the Board, all
Beneficiaries of Board Members and all persons and entities having an interest
therein and the Enrollment Agreement of each Participant shall constitute that
Participant’s acknowledgement and acceptance of the Committee’s authority and
discretion.

 

Signature

Date

 

 

 

Note: You may change your beneficiary designation (s) at any time by completing
and signing this form.

 

4

--------------------------------------------------------------------------------